               Case 2:21-cv-00519-RSL Document 14 Filed 05/12/21 Page 1 of 1




 1                                                  THE HONORABLE ROBERT S. LASNIK
 2
 3
 4
                              UNITED STATES DISTRICT COURT
 5
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7
     NINTENDO OF AMERICA INC.,                     ) No. CV21-519-RSL
 8                                                 )
                     Plaintiff,                    )
 9                                                 )
                v.                                 ) LIMITED NOTICE OF APPEARANCE
10                                                 ) OF COUNSEL
     GARY BOWSER,                                  )
11                                                 )
                     Defendant.                    )
12                                                 )
13          NOTICE IS GIVEN that Federal Defender Michael Filipovic appears as counsel

14   for Gary Bowser for the limited purpose of protecting Mr. Bowser’s Fifth Amendment

15   rights in United States v. Louarn, et al., No. 2:20-cr-00127-RSL (W.D. Wash).

16   Mr. Bowser is a named defendant in that criminal case. The plaintiff has noted that the

17   criminal case is related to this civil case. Mr. Bowser is detained and does not have the

18   funds to retain counsel in this case. It is requested that notice of all filings be served

19   upon the undersigned.

20          DATED this 12th day of May 2021.

21                                               Respectfully submitted,

22                                               s/ Michael Filipovic
                                                 Federal Public Defender
23                                               1601 Fifth Avenue, Suite 700
24                                               Seattle, Washington 98101
                                                 Phone: (206) 553-1100
25                                               Fax: (206) 553-0120
                                                 Michael_Filipovic@fd.org
26

                                                                   FEDERAL PUBLIC DEFENDER
       LIMITED NOTICE OF APPEARANCE                                   1601 Fifth Avenue, Suite 700
       (Nintendo v. Bowser, CV21-519-RSL) - 1                           Seattle, Washington 98101
                                                                                   (206) 553-1100
